Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered April 13, 2011, which, to the extent appealed from as limited by the briefs, upon renewal, denied defendant’s motion to vacate a default judgment of foreclosure, unanimously affirmed, without costs.
Even if the appraisal report were newly discovered and therefore a proper basis for renewal after our affirmance of the prior order (84 AD3d 496 [1st Dept 2011]; see Tishman Constr. Corp. of N.Y. v City of New York, 280 AD2d 374, 377 [1st Dept 2001]), the motion would be denied because the appraisal report would not change the prior determination (see CPLR 2221 [e] [2]; New Heaven Props, v Grinberg, 302 AD2d 331 [1st Dept 2003]). There is no evidence to support attributing to plaintiff *517lender any possible fraud by the appraiser of defendant’s property in connection with his mortgage loan.
We perceive no basis for granting plaintiffs request for sanctions on appeal. Concur—Tom, J.P., Moskowitz, Richter, Manzanet-Daniels and Clark, JJ.